Citation Nr: 1500522	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-20 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to a temporary total disability rating for a period of convalescence for a left hip surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  

On September 24, 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  At this hearing, the Veteran requested that the record remain open for 60 days for the submission of additional evidence.  To date, no additional evidence has been submitted.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, left hip disability, and a temporary total disability rating for a period of convalescence for left hip surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  A November 2007 rating decision declined to reopen the claim for service connection for a left hip disability.  The Veteran did not appeal the decision, and the November 2007 decision is final.

2.  The evidence received subsequent to the November 2007 final denial of the claim for service connection for left hip disability is new, and is also material because it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision that declined to reopen the Veteran's claim for service connection for a left hip disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  As new and material evidence has been received since the November 2007 rating decision, the criteria to reopen the claim for service connection for a left hip disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the Board's favorable disposition of the application to reopen the claim for service connection for a left hip disability, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished.

New and Material Evidence - Left Hip Disability

A November 2007 rating decision declined to reopen the claim for service connection for a left hip disability on the basis that there was no evidence that the Veteran's left hip disability, which evidence showed existed prior to entry into service, was aggravated beyond the normal course by his active service.  

The Veteran was notified of this denial.  However, no appeal was received from the Veteran within the appellate period.  Therefore, the November 2007 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2014).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, evidence added to the claims file since the RO's final November 2007 rating decision includes VA and private medical records and testimony from the Veteran's September 2014 hearing.  The Veteran's testified at his September 2014 hearing that during service he was informed that a left hip disability had developed and that he did not have any problems with his left hip until he was at Fort Sam Houston, Texas.  See hearing transcript, pages 11-13.  In addition, he testified that the VA clinician, Dr. L, who conducted his hip replacement a year after his separation from service, had informed him that his left hip was aggravated by his service.  The Board notes that the credibility of the Veteran's testimony is presumed, and thus, the Veteran's statement relates to an unproven element of the previously denied November 2007 rating decision.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, the Board finds that the testimony provided by the Veteran is both new and material and that, therefore, his new and material claim is reopened.


ORDER

Because new and material evidence has been received, the claim for service connection for a left hip disability is reopened.  To that extent only, the appeal is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the claims for service connection and the Veteran's claim for a temporary total disability rating for a period of convalescence for left hip surgery, on appeal.

Left Hip Disability - VA examination

Regarding the Veteran's claim for service connection for a left hip disability, the Veteran April 1, 1965 enlistment examination contains no reference to a left hip disability.  A July 14, 1965 Service Treatment Record (STR) contains a notation that the Veteran was complaining of left leg pain.  A clinician noted in this STR that the Veteran had "lumbar scoliosis to the left with 2 degree pelvis tilt must stand and walk with left leg flexed and right straight.  Legs are of same length."  The clinician went on to order an x-ray of the Veteran's back and pelvis.  The same day, the Veteran appeared at the Orthopedic General Hospital.  A clinician documented the following:

23 year old private enlisted 1 April 1965 without the onset of pain and aching in the left hip beginning approximately 1 week prior to leaving basic training at Fort Gordon.  Has been at FSH 4 Weeks and for the pain has reoccurrence.  Patient states he can run, jump, [illegible] and squat with only minimal aching.  Has stiffness in his join if the sits for long period of time then attempt to get up and walk.  Exam Left hip - flex 0 -130 degrees and 45 degrees and 30 degrees extension 20 degrees, internal rotate 15 degrees, external rotate 20 degrees has mild pain only at [illegible] of range of motion also has [illegible] muscle weakness.  History: patient denies any known difficulty with his hip as a child.  [He] was struck by a car at age 11 but no known hip injury.  Denies any knowledge of limp - has done heavy lifting in past without difficulty.  X-rays degenerative arthritis of left hip with [illegible] deformity of the femoral head.  Impression: degenerative arthritis left hip probable due to Legg Perthes disease.

The same day, a radiological report was produced wherein a clinician noted:

Lumbosacral spine films and multiple views of the hip 14 July 65.  On the spine films there is scoliosis of the upper lumbar and lower dorsal spine, convexity to the patient right.  This is accompanied by convexity to the left in the lower lumbar region.  There is inequality of psoas shadows with bulging of the psoas shadow.  This scoliosis shows no evidence of structural defect and may be secondary to position and/or due to the abnormality in the left hip.  Multiple views of the left hip reveal irregular cobble-stoning of the surface of the femoral head, with what appears to be a separated fragment from the femoral head.  This had the appearance of possible osteochondritis dissecans but more likely represent a stage of aseptic necrosis.  The facial planes around the hips are not remarkable but appear slightly bowed laterally.  However, this may be positional.  The acetabulum is not at all well visualized and may also be involved, but the area of primary concern is the femoral head.

Initially, the Board notes that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Noted denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  
38 C.F.R. § 3.304(b)(1) (2014). 

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service. 38 U.S.C.A. § 1111 (West 2014). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.

The Veteran was provided a Medical Examination Board (MEB) in August 1965.  It was noted that the Veteran experienced the onset of pain and aching during basic training at Fort Gordon, Georgia.  The Veteran was diagnosed with osteochondritis dissecans, left hip with marked degenerative arthritic changes, and necrosis, aseptic, early mild, with osteolytic lesions of the left femoral head.  It was determined that each condition existed prior to service and was not aggravated by service.  It was recommended that the Veteran was unfit at the time of induction and remained unfit for retention.  However, there was no rationale or discussion in the MEB on how such conclusions were reached.  The United States Court of Appeals for Veteran's Claims (Court) has held if the MEB does not contain sufficient discussion, the Board must obtain further medical evidence to support the required regulatory analysis.  See Horn v. Shinseki, 25 Vet. App. 231, 243 (2012).   

In this case, the Board finds that the Veteran must be provided a VA examination and opinion, that includes consideration of whether there is clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).




Bilateral Hearing loss & Tinnitus - Inadequate VA examination

Regarding the Veteran's claim for service connection for bilateral hearing loss, the October 2010 VA examination report relies on a factually inaccurate premise in reaching the conclusion that the Veteran's hearing loss is not related to service, and thus the opinion is invalid.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that an opinion based upon an inaccurate factual premise has no probative value).  The VA examiner in the October 2010 VA examination did not take into account the change in audiometric standard.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.   

The audiometric testing performed at the Veteran's April 1965 enlistment examination reported pure tone threshold levels in decibels in the right ear were 
0 (15), 0 (10), 0 (10), 0 (10), 0 (5) at 500, 1,000, 2,000, 3,000, and 4,000 Hertz and in the left ear were 0 (15), 0 (10), 0 (10), 0 (10), 0 (5) at 500, 1,000, 2,000, 3,000, and 4,000 Hertz. (The numbers in parenthesis represent the conversion of the audiometric test results from ASA to ISO units.)  

By comparison, the Veteran's August 1965 separation examination contained audiometric testing which produced the following results in audiometric pure tone thresholds in decibels in the right ear were 10 (20), 15 (25), 10 (20),  15 (20) at 500, 1,000, 2,000, and 4,000 Hertz and in the left ear were 15 (30), 10(20), 10 (20), 10 (15) at 500, 1,000, 2,000, and 4,000 Hertz. (The numbers in parenthesis represent the conversion of the audiometric test results from ASA to ISO units.)  

The above results indicate that the Veteran's hearing loss underwent a threshold shift between enlistment in April 1965 and separation in August 1965.  This evidence of a threshold shift was not commented on in the Veteran's October 2011 VA examination.  Thus, the examination is in part inadequate, and a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Likewise, the October 2011 VA examiner also bases his opinion on the etiology of Veteran's tinnitus, in part, on the lack of evidence of hearing loss in service.  Thus, for the same reason listed above, a new examination is warranted for the Veteran's tinnitus.  

The Board notes that the Veteran has provided an opinion from a private examiner in February 2011, who relates the Veteran's tinnitus and bilateral hearing loss to his service.  However, this opinion from Dr. W. is conclusory in that it does not provide a basis for the positive opinion outside of a "list of hazardous exposures ...[and] specific instances of noise exposures"  This list was not reproduced with the private examiner's opinion.  This letter is followed by a letter dated later in February 2011 wherein the private examiner refers to a letter written by the Veteran describing in detail where the Veteran was exposed to noise.  This letter is also not found in the claims folder.  The Board is thus left with only the private examiner's conclusory opinion which is not sufficient to grant.  The Veteran is invited to seek and submit an addendum opinion from his private examiner which provides additional rationale.

In addition, Social Security Administration (SSA) records appear to be outstanding. A July 1995 private medical treatment note from Dr. indicates that the Veteran has applied for SSA benefits.  However, no SSA determinations or records have been associated with the claims file.  On remand, all SSA determination and records should be associated with the claims file.  The records may be of significant probative value in determining whether service connection for the disability at issue may be granted.  While SSA records are not controlling for VA determinations, they may be pertinent to VA claims.  Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Lastly, the Veteran testified, and the claims folder corroborates that he received a left hip replacement at the Nashville VA Medical Center (VAMC) in 1965 from Dr. L. who stated that the Veteran's left hip disability was related to his service.  This left hip replacement occurred after his separation from service in August 1965.  These records have not been obtained.  Therefore, the AOJ should obtain all outstanding medical records pertinent to the treatment of his left hip disability from the Nashville, VAMC from August 1965 to the present.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the claim of entitlement to temporary total disability rating for a period of convalesce for a left hip surgery, the Board finds that the resolution of the pending claim of entitlement to service connection for a left hip disability will have a direct bearing upon the outcome for this claim for a temporary total disability rating. The appropriate remedy where pending claims are inextricably intertwined with other claims is to remand the claims on appeal pending the adjudication of the inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly the case is REMANDED for the following actions:

1. Obtain from the Nashville VAMC all outstanding medical records from August 1965 to the present pertaining to the left hip disability.  Any archived records should be retrieved from storage.  All records and responses received should be associated with the claims file.

2.  Contact the Social Security Administration and request copies of all disability determinations for the Veteran and all underlying medical records associated with those determinations.  All records obtained should be associated with the claims file.  If records are not found or are not available, the claims file should contain documentation of the efforts made and the Appellant should be notified.

3.  Request the Veteran to provide authorization to obtain all outstanding private medical records, to specifically include those from Dr. Laughlin, 356 - 24th Avenue North, Suite 405, Nashville, Tennessee 37203.  All records obtained should be added to the claims file.

4.  Afterwards, schedule the Veteran for a VA examination by a medical doctor examiner to determine the etiology of any diagnosed left hip disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  The examiner should provide the following:

(a) The examiner should set forth all diagnosed left hip disabilities. 

(b) The examiner should opine whether each diagnosed left hip disability diagnosed during service clearly and unmistakably existed prior to the Appellant's entry into service. 

(c) If the examiner determines that any left hip disability clearly and unmistakably existed prior to entry into service, the examiner should state whether there is clear and unmistakable evidence that the preexisting left hip disability did not increase in severity during service. 

(d) If any preexisting left hip disability underwent an increase in disability during service, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the increase in disability was beyond the natural progress of the disease. 

(e) For each diagnosed left hip disability that did not clearly and unmistakably exist prior to service, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the left hip disability had its onset during service, or is related to any event of service, to include the incident of left hip pain noted in the service medical records

A complete rationale for all opinions expressed should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation stating why this is so should be provided. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the questions.

5.  Schedule the Veteran for an audiological examination for the purpose of ascertaining the nature and etiology of the Veteran's tinnitus and bilateral hearing loss, by an examiner who has not previously examined the Veteran.  The claims folder should be reviewed by the examiner and the examination report should note that review.  The examiner should reconcile his or her opinion with all pertinent evidence of record, to include the February 2011 private opinion.  Additionally, the examiner should consider the Veteran's separation examination in August 1965, which have been reproduced in the body of this Remand, and correctly adjusted to the ISO-ANSI standard.  

Based upon a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus and bilateral hearing loss were incurred in or are otherwise etiologically related to any aspect of the Veteran's active service.  The significance, if any, of acuity shifts in the various audiometric results associated with the claims file should be addressed.  In providing the opinions requested above, the examiner must consider, to the extent they are found to be credible, the Veteran's statements regarding the onset of bilateral hearing loss and tinnitus and his statements regarding the continuity of symptomatology.

A complete rationale for all opinions expressed should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation stating why this is so should be provided. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the questions.

6.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to service connection for bilateral hearing loss, tinnitus, a left hip disability, and a temporary total disability rating for a period of convalescence for a left hip surgery.  If the benefits sought on appeal are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).





______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


